 Case 1:19-cv-02336-RER Document 27 Filed 08/07/19 Page 1 of 2 PageID #: 106




                                                     August 7, 2019

VIA ECF

Hon. Ramon E. Reyes, Jr
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:      Omolade v. Success Academy, et al., 1:19-cv-02336-WFK-RER
                 Settlement Conference

Dear Judge Reyes:

       We write on behalf of all counsel in the above-referenced matter to respectfully request a
settlement conference with Your Honor, in the hope that the parties can resolve their claims
amicably.
        This month, the parties can be available any time on August 23 or August 26, the
afternoon of August 27, and any time on August 28 or August 29, if any of those dates are
convenient for the Court. In advance of the conference, the parties would be happy to prepare ex
parte statements and anything else that the Court would find useful.
        We thank the Court for its time and consideration of this request.




    95 Pine Street | Floor 6 | New York, New York 10005 | P: 646.597.4641 | F: 646.961.4739 | successacademies.org
                                                                                                                     1
Case 1:19-cv-02336-RER Document 27 Filed 08/07/19 Page 2 of 2 PageID #: 107




                                                    Respectfully submitted,




/s/ Leo Glickman                                   /s/ Aaron M. Safane


Leo Glickman                                       Aaron M. Safane
Stoll, Glickman & Bellina, LLP                     Robert L. Dunn
300 Cadman Plaza West, 12th Floor                  Halimah I. Famuyide
Brooklyn, NY 11201                                 Success Academy Charter Schools
Tel: 718-852-3710                                  95 Pine Street, Floor 6
lglickman@stollglickman.com                        New York, NY 10005
                                                   Tel: 347-302-5974
                                                   aaron.safane@successacademies.org
                                                   robert.dunn@successacademies.org
                                                   halimah.famuyide@successacademies.org

Attorneys for Plaintiff                            Attorneys for Defendants




   95 Pine Street | Floor 6 | New York, New York 10005 | P: 646.597.4641 | F: 646.961.4739 | successacademies.org
                                                                                                                    2
